DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Knotts on August 16, 2022.

The application has been amended as follows: 

Claim 1.  (Examiner’s Amendment) A tool for layer depalletizing comprising: 
a frame for mounting the tool to a robot; 
clamps movably mounted to the frame to grip a pallet layer; and 
a pad, mounted to the frame above the clamps, that is transversely movable towards and away a level defined by the clamps, and that defines a reference surface used in an evaluation performed by a controller to determine a real height of the pallet layer when the pad is moved towards the pallet layer.

Claim 4. ( Examiner’s Amendment) A method for layer depalletizing comprising: 
determining a real position of a layer by moving a pad towards a top surface of the layer where the pad defines a reference surface  used in an evaluation performed by a controller to determine the real position 
positioning clamps around the layer using the real position of the layer; 
using the clamps to grip and at least partially lift the layer; 
moving curtains under the layer; 
moving the layer with the clamps to a first area, while the curtains are maintained under the layer; and 
at the first area, removing the curtains from under the layer and the clamps releasing the layer.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Henderson, US 2010/014954, which discloses a tool for layer depalletizing that includes a frame, movable clamps, and a movable pad having “load cells or optical sensors for assisting in controlling the movement of the vacuum pads 202 toward and into engagement with products 112 as the vacuum pad assembly 200 grasps, by vacuum adhering or suction forces, the products." See Para. [0070].  However, one difference between the claimed invention and Henderson is that, in Henderson, the pad is allowed to “’float’ (i.e., lacks position determination) if the end effector is over-extended” (See Applicant’s July 27, 2022 Response; Henderson [0070]-[0075]).  However, in the present inventions,  the pad does not float but is moved to a specific real height/position as determined by an evaluation performed by a controller using the pad as a reference surface (See Applicant’s Specification, [0074]-[0081]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652